181 F.2d 187
Charles CUCKOVICH, Appellant,v.UNITED STATES of America, Appellee.
No. 11080.
United States Court of Appeals Sixth Circuit.
April 11, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
Walter E. Beckjord, Cincinnati, Ohio, for appellee.
Edward T. Kane, Detroit, Mich., for appellee.
Before SIMONS, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Eastern District of Michigan, and was argued by counsel.


2
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court in this cause be and the same is hereby affirmed.